DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 07/21/2020 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
 	Claim 1, lines 7-8 recites “the two adjacent first pins”. The limitation “the two adjacent first pins” should be corrected as “two adjacent first pins” to avoid antecedent basis issue.
 	 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2007/0080456 A1).

 	Pertaining to claim 1, Chang discloses A system package module (400, see figs. 2-5), comprising:  2a module substrate (see paragraph [0012], see lines 1-4), wherein the module substrate (see paragraph [0012], see lines 1-4) comprises a module substrate 3surface, the module substrate surface (see paragraph [0012], see lines 1-4)  comprises a first pin arrangement 4area (Z2, see fig. 4a) and a second pin arrangement area (Z1, see fig. 4a), and the second pin arrangement 5area (Z1) surrounds the first pin arrangement area (Z2);  6a plurality of first pins (Z2 and Z3), wherein the first pins (see fig. below) are disposed in the first pin 7arrangement area (see fig. below), and a first pin gap (the gap between two pins in S2, see fig. below) is formed between the two adjacent 8first pins (S1 and S2, see fig. below); and  9a plurality of second pins (see fig. below), wherein the second pins (see fig. below) are disposed in the second pin 10arrangement area (see fig. below), a second pin (Z2) gap is formed between the two adjacent 11second pins (S2), and the first pin gap (S1)  is greater than the second pin gap (S2) (see paragraph [0031], lines . 11-12). 

    PNG
    media_image1.png
    486
    640
    media_image1.png
    Greyscale


 	Pertaining to claim 3, Chang discloses 1 	further comprising a power 2supply unit (see paragraph [0034]), lines 1-2), a ground unit (see paragraph [0034]), lines 1-2) and a universal input/output unit (see paragraph [0034]), the first pin arrangement area (Z2) 3comprises a shared area (Z2, see fig. above) and a non-shared area (Z1, see fig. above), the non-shared area surrounds the shared 4area, the first pins comprise a plurality of shared pins (Z2 and Z3) and a plurality of non-shared pins (Z1, see fig. above), 5the shared pins (Z2 and Z3) are disposed in the shared area (Z2, see fig. above),, the non-shared pins (Z1) are disposed in the 6non-shared area (Z1), and the shared pins (Z2) are coupled to the power supply unit (see paragraph [0034]), lines 1-

	Pertaining to claim 9, Chang discloses 1 	A mainboard (see paragraph [0012], see lines 1-4), comprising:  2a mainboard substrate, wherein the mainboard substrate comprises a mainboard 3substrate surface (see paragraph [0012], see lines 1-4), the mainboard substrate surface comprises a first 4contact (205) arrangement area (Z2) and a second contact arrangement area (Z1), and the 5second contact arrangement area (Z1) surrounds the first contact arrangement area (Z2);  13a plurality of first contacts (205 in a row), wherein the first contacts (205) are disposed in the first contact arrangement area (Z2), and a first contact gap (S2) is formed between the 9two adjacent first contacts; and  10a plurality of second contacts (Z! and Z3), wherein the second contacts are disposed in the 11second contact arrangement area (Z2), a second contact gap is formed between 12the two adjacent second contacts, and the first contact gap (S2) is greater than 13the second contact gap (S1).  

Pertaining to claim 10, Chang discloses1 	, wherein the first contacts are arranged 2in a matrix along a first axis and a second axis (see fig. 2a), wherein the first axis is perpendicular to 3the second axis (see fig. 2a) the second contacts are arranged in a matrix along a third axis (the third row axis) and a 4fourth axis (fourth row axis), wherein the third axis is perpendicular to the fourth axis (see fig. 2a), and the included 5angle between the first axis and the third axis is 45 degrees (see fig. 2a).  

 	Pertaining to claim 11, Chang discloses1 	, wherein the second contact arrangement 2area Z1, see fig. above) comprises a mainboard recognition area, in the mainboard recognition area, a third 3contact gap (the third row gap, see fig. 2a and 4a) formed between the adjacent second contacts, and the third contact gap (S1) is 4greater than the second contact gap (S2).  

 	Pertaining to claim 12, Chang discloses1 	, wherein the second contacts (the second 205) comprise 2a first contact row (first contact row, see fig. above), a second contact row (the second contact row, see fig. above) and a third contact row (the third contact row, see fig. above), the second contact row 3is located between the first contact row and the third contact row (see fig. above), and the mainboard 4recognition area is located on the first contact row, the second contact row or the third 5contact row (see fig. above).  

 	Pertaining to claim 13, Chang discloses 1 		An electronic device (400), selectively comprising a first system package module or 2a second system package module (see figs. 2a and 4a), further comprising:  3a mainboard, comprising a mainboard substrate (see paragraph [0012], see lines 1-4), a plurality of first contacts (the first 205) and a 4plurality of second contacts (the second 205), wherein the mainboard substrate comprises a 5mainboard substrate surface, the mainboard substrate surface comprises a 14 first contact arrangement area (Z2) and a second contact arrangement area Z1), the second contact arrangement area (Z1) surrounds the first contact arrangement 8area (Z2), the first contacts (205) are disposed in the first contact arrangement area (Z2), a 
  
 	Pertaining to claim 14, Chang discloses 2a module substrate (see paragraph [0012], see lines 1-4), wherein the module substrate (see paragraph [0012], see lines 1-4) comprises a module substrate 3surface, the module substrate surface (see paragraph [0012], see lines 1-4)  comprises a first pin arrangement 4area (Z2, see fig. 4a) and a second pin arrangement area (Z1, see fig. 4a), and the second pin arrangement 5area (Z1) surrounds the first pin arrangement area (Z2);  6a plurality of first pins (Z2 and Z3), wherein the first pins (see fig. below) are disposed in the first pin 7arrangement area (see fig. below), and a first pin gap (the gap between two pins in S2, see fig. below) is formed between the two adjacent 8first pins (S1 and S2, see fig. below); and  9a plurality of second pins (see fig. below), wherein the second pins (see fig. below) are disposed in the second pin 10arrangement area (see fig. below), a second pin (Z2) gap is formed between the two adjacent 11second pins (S2), and the first pin gap (S1)  is greater than the second pin gap (S2) (see paragraph [0031], lines . 11-12), wherein the first pins are adapted to be connected with the first contacts (205), and the 14second pins are adapted to be connected with a portion of the second 15contacts (the second 205).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0080456 A1) in view of Lee (US 2020/0108459 A1).

 	Pertaining to claim 2, Chang discloses all claimed limitations except1 		, wherein a proportion of the 2first pin gap to the second pin gap is 1.05:1.  
 	However, Lee teaches wherein a proportion of the 2first pin gap to the second pin gap is 1.05:1, (see paragraph [0062], lines 6-8).

 	
Chang discloses the claimed invention except for wherein a proportion of the 2first pin gap to the second pin gap is 1.05:1. It would have been on obvious matter of design choice to make wherein a proportion of the 2first pin gap to the second pin gap is 1.05:1,   since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0080456 A1) in view of Watanabe (US 2003/0123818 A1).

 	Pertaining to claim 4, Chang discloses 3 non-shared pins (Z1).1 	
 	But, Chang does not explicitly teach an inner 2high-speed interface unit, wherein the inner high-speed interface unit.
	However, Watanabe teaches an inner 2high-speed interface unit, wherein the inner high-speed interface unit (see paragraph [0117]).
.

Claims 6 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0080456 A1).

 	Pertaining to claim 6, Chang discloses wherein the first pins are 2arranged in a matrix along a first axis (first axis, see fig. above) and a second axis (the second axis, see fig. above), wherein the first axis is 3perpendicular to the second axis *the first axis is 3perpendicular to the second axis, see fig. 2 above) , the second pins (the second pins, see fig. above) are arranged in a matrix along a third 4axis (the third axis, see fig. above) and a fourth axis (fourth axis, see fig. above), wherein the third axis is perpendicular to the fourth axis, and 
 	But, Chang does not teach explicitly an 5included angle between the first axis and the third axis is 45 degrees.
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make an 5included angle between the first axis and the 

 	Pertaining to claim 7, Chang discloses1 	, wherein the second pin 2arrangement area (Z2, see fig. above) comprises a module recognition area (see fig. above), in the module recognition area.
 	 But, Chang does not explicitly teach a 3recognition gap is formed between the adjacent second pins, and the recognition gap is 4greater than the second pin gap.
 	 It would have been on obvious matter of design choice to make a 3recognition gap is formed between the adjacent second pins, and the recognition gap is 4greater than the second pin gap, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

Pertaining to claim 8, Chang discloses 1 	wherein the second pins (Z1) 2comprise a first pin row (the first pin row, see fig. above), a second pin row (the second pin row, see fig. above) and a third pin row, the second pin row is 3located between the first pin row (see fig. above) and the third pin row (the third pin row, see fig. above), and the module recognition area 4is located on the first pin row (the first pin row, see fig. above), the second pin row (the second pin row, see fig. above)or the third pin row (the third pin row, see fig. above).  

Allowable Subject Matter

11.  	Claims 5 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  	The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 5, the specific limitations of “wherein the outer high-speed interface unit is coupled to at 3least a portion of the second pins, and the outer high-speed interface unit differs from the 4inner high-speed interface unit”.

 	Referring to claim 15, the specific limitations of “wherein the second module substrate comprises: the fourth pin arrangement area surrounds the third pin arrangement area;  8a plurality of third pins, wherein the third pins are disposed in the third pin 9arrangement area, and a third pin gap is formed between the two adjacent 10third pins; and 11a plurality of fourth pins, wherein the fourth pins are disposed in the fourth pin 12arrangement area, a fourth pin gap is formed between the two adjacent 13fourth pins, and the third pin gap is greater than the fourth pin gap, 14wherein the third pins are adapted to be connected with the first contacts, and the 15fourth pins are adapted to be connected with at least a portion of the 16second contacts” in combination with the remaining elements, are not taught or adequately suggested by the prior art of record. Claims 16-20 depend from claim 15 and are therefore allowed for at the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.